Citation Nr: 1408966	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-18 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left eye disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1988 to March 1992 and March 2007 to March 2008.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) Cleveland, Ohio.  The Veteran filed a notice of disagreement in December 2009 and was provided with a statement of the case in May 2011.  The Veteran perfected his appeal with a June 2011 VA Form 9.  

The Veteran testified before the undersigned in January 2012.  A transcript of that hearing is of record.  At the hearing the Veteran submitted additional evidence along with a waiver of initial RO consideration.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's left eye cataract, status post-surgery, is etiologically related to the Veteran's active military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for left eye cataract, status post-surgery, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable determination being reached, the Board finds that no discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board notes that the Veteran has a current diagnosis of left eye cataract, status post-surgery as evidenced by both private treatment records and VA treatment records.  

Additionally, the Veteran's service treatment records show that on February 24. 1991, the Veteran was treated for a facial laceration after a fin opened up and hit him.  The Veteran reported blurred vision due to his eyes tearing.  It was noted that the blurred vision stopped when the tearing was wiped from the Veteran's eyes.  The Veteran had multiple superficial abrasions that were slightly oozing.  The Veteran's nose was in alignment, tender to the touch, with mild edema.  The Veteran's service treatment records are negative for any other mention of injuries to the Veteran's face.  On his separation report of medical history the Veteran denied eye trouble and on his separation report of medical examination the Veteran's eyes were found to be normal and his near and distant vision were both 20/20.  

In summary, the Veteran has also reported that since his injury he has experienced trouble with his eye.  At the January 2012 Board hearing the Veteran's representative asserted that the Veteran did not complain about these problems in service because he had the attitude of "get the job done" and "get back out there with your guys".  

The Board thus finds that the Veteran also has an in-service incident or injury.  As such, this case turns on whether the Veteran's in-service injury is etilogically related to the Veteran's currently diagnosed left eye cataract, status post-surgery.  

A February 2009 private opinion shows that the Veteran reported a history of significant eye trauma to his left eye.  The physician noted that a diagnosis of a cataract at the Veteran's age was highly unusual and almost always due to trauma.  The physician also noted the results of a physical examination and concluded that the Veteran had a significant traumatic cataract in his left eye.  

The Veteran was afforded a VA examination in August 2009.  After review of the Veteran's claims file the examiner noted the February 1991 injury to the Veteran's face.  The examiner also acknowledged the Veteran's lay assertions of blunt trauma to the left eye in 1991 with a gradual decrease in vision followed.  The examiner also noted that the Veteran did not report any other history of trauma to his left eye.  The examiner diagnosed traumatic cataract of the left eye status post cataract surgery.  The examiner opined that the accommodative intraocular lens left eye cataract was more likely than not secondary to trauma in service.  

A January 2012 private opinion noted that the Veteran's left eye was psuedophakic. The examiner concluded that the Veteran's left eye cataract was apparently related to trauma while on active duty over 20 years ago.

Based on the evidence above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a left eye disability is warranted.  The Veteran has a current diagnosis, an in-service injury, and several medical opinions linking the current diagnosis to active service.  

The Board notes that the Veteran's service treatment record do not show that the Veteran suffered direct trauma to his left eye.  The Board also acknowledges that the private opinions are based on the Veteran's lay statements and the August 2009 VA examiner provided no rationale for his conclusion that the Veteran's left eye cataract was related to service.  However, the Board points to the February 2009 opinion that a diagnosis of a cataract at the Veteran's age was highly unusual and almost always due to trauma.  The Board also points to the fact that the August 2009 VA examiner reviewed the Veteran's claims file and specifically noted the Veteran's February 1991 injury before concluding that the Veteran's left eye cataract was more likely that not secondary to trauma in-service.  The Board thus finds that when all the evidence is considered together, the evidence is in relative equipoise as to whether there is an etiological relationship between the Veteran's left eye cataract and facial injury in service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the criteria for service connection for an a left eye disability are met


ORDER

Entitlement to service connection for a left eye disability is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


